Fill in this information to identify the case:
Debtor 1               CASIMIR J ROGALA

Debtor 2               LISA A ROGALA
(Spouse, if filing)

United States Bankruptcy Court for the    Northern District of Ohio

Case Number            18-51273




Official Form 410S1
Notice of Mortgage Payment Change                                                                                           12/15

If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in
the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File
this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule
3002.1.



 Name of Creditor: U.S. Bank Trust National Association, as Trustee of CVF III          Court Claim no. (If known): 13-1
 Mortgage Loan Trust II
                                                                                        Date of Payment change: 06/01/2019
                                                                                        Must be at least 21 days after
                                                                                        date of this notice.
  Last 4 digits of any number you use
  to identify the debtor’s account: 9340                                                New total payment:                  $ 2,164.08
                                                                                         Principal, interest and escrow, if any



Part 1:           Escrow Account Payment Adjustment
  1. Will there be a change in the debtor’s escrow account payment?
   No
   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law.
  Describe the basis for the change. If a statement is not attached, explain why:


    Current escrow payment: $ 421.58                                  New escrow payment: $ 517.60

Part 2:                Mortgage Payment Adjustment
 2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
   debtor's variable-rate account?
 No
 Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a
   notice is not attached, explain why:
 Current interest rate: %                                                  New interest rate: %

Current Principal and interest payment: $                                 New Principal and interest payment: $


Part 3:               Other Payment Change
 3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?
 No

 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
 modification agreement. (Court approval may be required before the payment change can take effect.)
  Reason for change:                                                                                                                     _
 Current Mortgage payment: $                                               New Mortgage payment: $




         18-51273-amk              Doc       FILED 05/09/19           ENTERED 05/09/19 14:46:11                          Page 1 of 5
Debtor 1         CASIMIR J ROGALA                                                       Case number (if known) 18-51273
                        First Name         Middle Name           Last Name




 Part 4:                Sign here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

          I am the creditor.

          I am the creditor’s authorized agent.

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X /s/ Ketan Sawarkar                                                                                     Date: 05/09/2019
       Signature




  Print: Ketan Sawarkar                                                                                    Title: Claims Processor
           First Name    Middle Name   Last Name




  Company           AIS Portfolio Services, LP                                           _




  Address           P.O. Box 201347
                         Number               Street

                    Arlington                TX                76006
                    City                           State                     ZIP Code


  Contact Phone          ((888) 455-6662                   )                                       Email




       18-51273-amk                     Doc            FILED 05/09/19            ENTERED 05/09/19 14:46:11                    Page 2 of 5
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF OHIO
                                              AKRON DIVISION

Case       CASIMIR J ROGALA                             )     Case No.     18-51273
Name:      LISA A ROGALA                                )     Judge:       ALAN M. KOSCHIK
                                                        )     Chapter:     13
             Debtor(s).                                 )


                                        CERTIFICATE OF SERVICE

PLEASE BE ADVISED that on 05/09/2019 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
Procedure 3002.1(b)(the “Bankruptcy Rules”), U.S. Bank Trust National Association, as Trustee of CVF III Mortgage
Loan Trust II filed a Notice of Change of Mortgage Payment (the “Notice”). The Notice was filed due to a post-
bankruptcy change of payment on the Debtor’(s) principal place of residence. A copy of the Notice is attached hereto.

The filing of this Notice, via the Court’s Electronic Filing system, constitutes service upon the Chapter 13
Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3002.1 and any and all applicable
Bankruptcy Rules.

I hereby certify that on 05/09/2019 a copy of the Notice was served upon the Debtor(s) on the Notice Date,
at the address listed below, by First Class U.S. Mail, postage prepaid.

Debtor:     CASIMIR J ROGALA
            LISA A ROGALA
            1701 MAYFLOWER LANE,
            HUDSON, OH 44236

I hereby certify that on 05/09/2019 a copy of this Notice and all attachments on the following by
Electronic Notification via CM/ECF and/or other Electronic Notification:

Trustee:
           KEITH RUCINSKI
           ONE CASCADE PLAZA SUITE 2020,
           AKRON, OH 44308

Debtor's counsel:
           ATTORNEY AT LAW
           DAVID A MUCKLOW
           919 E TURKEYFOOT LAKE ROAD #B,
           AKRON, OH 44312
All Parties in Interest
All Parties requesting Notice

                                     By: /s/ Ketan Sawarkar
                                         Ketan Sawarkar, AIS Portfolio Services, LP.
                                         Authorized Agent for NewRez LLC DBA Shellpoint Mortgage Servicing




 18-51273-amk             Doc   FILED 05/09/19          ENTERED 05/09/19 14:46:11                 Page 3 of 5
                                                        Shellpoint Mortgage Servicing                                                       Final
                                                        PO Box 10826
                                                        Greenville, SC 29603 0826
                                                        For Inquiries: (800) 365-7107

                                                                                                               Analysis Date:                                     April 24, 2019
       CASIMIR J ROGALA                                                                                        Loan:          9340
       1701 Mayflower Ln                                                                                       Property Address:
       Hudson OH 44236                                                                                         1701 Mayflower Ln
                                                                                                               Hudson, OH 44236




                                                Annual Escrow Account Disclosure Statement - Account History
     The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
     behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
     decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
     increase. If the escrow payment decreases, your mortgage payment will decrease.
Payment Information       Contractual     Effective Jun01, 2019        Prior Esc Pmt             June 01, 2018        Escrow Balance Calculation
P & I Pmt:                 $1,646.48                  $1,646.48        P & I Pmt:                    $1,646.48        Due Date:                                        Jul 01, 2017
Escrow Pmt:                    $0.01                   $517.60         Escrow Pmt:                    $421.58         Escrow Balance:                                   ($6,499.91)
Other Funds Pmt:               $0.00                      $0.00        Other Funds Pmt:                  $0.00        Anticipated Pmts to Escrow:                        $5,059.03
Asst. Pmt (-):                 $0.00                      $0.00        Asst. Pmt (-):                    $0.00        Anticipated Pmts from Escrow (-):                      $0.00
Reserve Acct Pmt:              $0.00                      $0.00        Resrv Acct Pmt:                   $0.00
Total Payment:             $1,646.49                  $2,164.08        Total Payment:                $2,068.06        Anticipated Escrow Balance:                       ($1,440.88)

Shortage/Overage Information                      Effective Jun01, 2019           Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
Upcoming Total Annual Bills                                    $6,211.20          amounts or insurance premiums, your escrow balance contains a cushion of
Required Cushion                                               $1,035.20          $1,035.20. A cushion is an additional amount of funds held in your escrow in order to
Required Starting Balance                                      $2,529.47          prevent the balance from becoming overdrawn when an increase in the
Escrow Shortage                                               ($3,970.35)         disbursement amount occurs. Your lowest monthly balance should not be below
Surplus                                                             $0.00         $1,035.20 or 1/6 of the anticipated payment from the account.


     This is a statement of actual activity in your escrow account from June2018 to May 2019. Last year's anticipated activity (payments to and from
     your escrow account) is next to the actual activity.
                        Payments to Escrow                   Payments From Escrow                                                 Escrow Balance
        Date            Anticipated      Actual              Anticipated       Actual                 Description                 Required              Actual
                                                                                                Starting Balance                  $2,529.47           ($844.32)
       Jun 2018              $421.58                                                      *                                       $2,951.05           ($844.32)
       Jun 2018                                                                 $2,529.47 *     County Tax                        $2,951.05         ($3,373.79)
       Jul 2018              $421.58                          $2,529.47                   *     County Tax                          $843.16         ($3,373.79)
       Aug 2018              $421.58                                                      *                                       $1,264.74         ($3,373.79)
       Sep 2018              $421.58                                                      *                                       $1,686.32         ($3,373.79)
       Oct 2018              $421.58                                                      *                                       $2,107.90         ($3,373.79)
       Nov 2018              $421.58                                                      *                                       $2,529.48         ($3,373.79)
       Dec 2018              $421.58                                                      *                                       $2,951.06         ($3,373.79)
       Jan 2019              $421.58                                                      *                                       $3,372.64         ($3,373.79)
       Jan 2019                                                                 $2,486.73 *     County Tax                        $3,372.64         ($5,860.52)
       Feb 2019              $421.58                          $2,529.47                   *     County Tax                        $1,264.75         ($5,860.52)
       Mar 2019              $421.58                                                      *                                       $1,686.33         ($5,860.52)
       Mar 2019                                                                 $1,195.00 *     Hazard                            $1,686.33         ($7,055.52)
       Apr 2019              $421.58                                                      *                                       $2,107.91         ($7,055.52)
       May 2019              $421.58                                                      *                                       $2,529.49         ($7,055.52)
                                                                                                Anticipated Transactions          $2,529.49         ($7,055.52)
       Apr 2019                              $4,637.45 P                                                                                            ($2,418.07)
       May 2019                               $421.58 P                                                                                             ($1,996.49)
                           $5,058.96         $5,059.03        $5,058.94         $6,211.20
     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount . If you want a further explanation, please call our toll -free number.
     P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown .




               18-51273-amk                 Doc          FILED 05/09/19                  ENTERED 05/09/19 14:46:11                                Page 4 of 5
                                                Shellpoint Mortgage Servicing                                                 Final
                                                For Inquiries: (800) 365-7107

                                                                                                   Analysis Date:                                   April 24, 2019
                                                                                                   Loan:          9340

                                   Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.
     Date                 Anticipated Payments                                                                              Escrow Balance
                         To Escrow       From Escrow             Description                                        Anticipated           Required
                                                                 Starting Balance                                   ($1,440.88)               $2,529.47
  Jun 2019                $517.60                                                                                     ($923.28)               $3,047.07
  Jul 2019                $517.60         $2,529.47              County Tax                                         ($2,935.15)               $1,035.20
  Aug 2019                $517.60                                                                                   ($2,417.55)               $1,552.80
  Sep 2019                $517.60                                                                                   ($1,899.95)               $2,070.40
  Oct 2019                $517.60                                                                                   ($1,382.35)               $2,588.00
  Nov 2019                $517.60                                                                                     ($864.75)               $3,105.60
  Dec 2019                $517.60                                                                                     ($347.15)               $3,623.20
  Jan 2020                $517.60                                                                                      $170.45                $4,140.80
  Feb 2020                $517.60         $2,486.73              County Tax                                         ($1,798.68)               $2,171.67
  Mar 2020                $517.60                                                                                   ($1,281.08)               $2,689.27
  Apr 2020                $517.60         $1,195.00              Hazard                                             ($1,958.48)               $2,011.87
  May 2020                $517.60                                                                                   ($1,440.88)               $2,529.47
                         $6,211.20         $6,211.20
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is ($1,440.88). Your starting
 balance (escrow balance required) according to this analysis should be $2,529.47. This means you have a shortage of $3,970.35.
 This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
 deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.
 We anticipate the total of your coming year bills to be $6,211.20. We divide that amount by the number of payments expected during the coming year
 to obtain your escrow payment.
   New Escrow Payment Calculation
  Unadjusted Escrow Payment                                 $517.60
  Surplus Reduction:                                          $0.00
  Shortage Installment:                                       $0.00
  Rounding Adjustment Amount:                                 $0.00
  Escrow Payment:                                           $517.60

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION      .




 Detach Here
                                                                            Escrow Shortage Reply (This is not a bill)

   Shellpoint Mortgage Servicing                                               Loan Number:                                            9340
   PO Box 10826                                                                Full Shortage Amount:                              $3,970.35
   Greenville, SC 29603 0826
   (800) 365-7107
                                                                               Payment Amount:                  $

                                                                               Your escrow shortage has been spread over0 months, resulting in
                                                                               an additional increase in your monthly payment in the amount of
                                                                               $0.00.


   Shellpoint Mortgage Servicing                                               IF YOU CHOOSE to pay your shortage in full, please visit
                                                                               www.ShellpointMtg.com in order to expedite your payment. You
   P.O. Box 740039                                                             can also mail this coupon with your remittance of the full
   Cincinnati, OH 45274-0039                                                   shortage amount to the address to the left


                                                                                  9340
         18-51273-amk                 Doc        FILED 05/09/19                 ENTERED 05/09/19 14:46:11                           Page 5 of 5
